
	
		I
		111th CONGRESS
		1st Session
		H. R. 2801
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Coble introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand and
		  extend the first-time homebuyer credit.
	
	
		1.Short titleThis Act may be cited as the
			 Home Ownership Moves the Economy
			 (HOME) Act of 2009.
		2.Modification of
			 first-time homebuyer credit
			(a)Expansion of
			 credit to all homebuyersSubsection (a) of section 36 of the
			 Internal Revenue Code of 1986 is amended by striking who is a first-time
			 homebuyer of a principal residence and inserting who purchases a
			 principal residence.
			(b)Extension of
			 creditSubsection (h) of
			 section 36 of such Code is amended by striking December 1, 2009
			 and inserting January 1, 2011.
			(c)Repeal of
			 limitation based on modified adjusted gross income
				(1)In
			 generalSubsection (b) of section 36 of such Code is amended by
			 striking paragraph (2).
				(2)Conforming
			 amendmentsSubsection (b) of such Code, as amended by paragraph
			 (1), is amended—
					(A)by redesignating
			 paragraph (1) as subsection (b),
					(B)in subsection (b),
			 as so redesignated, by redesignating subparagraphs (A), (B), and (C) as
			 paragraphs (1), (2), and (3), respectively, and
					(C)in paragraph (2),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 subparagraph (A) and inserting paragraph
			 (1).
					(d)Extension of
			 waiver of recaptureSubparagraph (D) of section 36(f)(4) of such
			 Code is amended—
				(1)by striking
			 before December 1, 2009 and inserting before January 1,
			 2011, and
				(2)in the heading by
			 striking for purchases
			 in 2009.
				(e)Conforming
			 amendments
				(1)Subsection (c) of
			 section 36 of such Code is amended by striking paragraph (1) and by
			 redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3),
			 and (4), respectively.
				(2)Section 36 of such
			 Code is amended by striking First-time homebuyer credit in the heading
			 and inserting Home purchase
			 credit.
				(3)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 36 and inserting the following
			 new item:
					
						Sec. 36. Home purchase
				credit..
					
				(4)Subparagraph (W)
			 of section 26(b)(2) of such Code is amended by striking homebuyer
			 credit and inserting home purchase credit.
				(f)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
